 In the Matter of GENERAL MOTORS CORPORATION, FRIGIDAIRE DIVISION,EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL, RADIO ANDMACHINE WORKERS, C. I. 0.,1 PETITIONERIn the Matter of GENERAL MOTORS CORPORATION, DELCO APPLIANCEDIVISION, EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, C. I. 0., PETITIONERIn the Matter of GENERAL MOTORS CORPORATION, DELCO PRODUCTSDIVISION,EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, C. I. 0., PETITIONERIn the Matter of GENERAL MOTORS CORPORATION, DELCO-REMY Divi-SION, EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL, RADIOAND MACHINE WORKERS, C. I. 0., PETITIONERIn the Matter of GENERAL MOTORS CORPORATION, PACKARD ELECTRICDIVISION, EMPLOYERandINTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, C. I. 0., PETITIONERCases Nos. 5-RC-163, 5-RC-531, 5-RC-532, 5-RC-533, and 5-RC-5341.-Decided February 1, 1950DECISIONANDDIRECTION OF ELECTIONUpon petitions duly filed, a hearing in these consolidated cases washeld at Dayton, Ohio, on December 21, 22, 23, 27, 28, 1949, beforeDavid C. Sachs, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.During the course of the hearing the Intervenor, United Electrical,Radio and Machine Workers of America, hereinafter called UE,moved to dismiss the petitions on the ground, among others, that itscontract with the Employer constitutes a bar to this proceeding.Forreasons discussed within, the motion is hereby denied.On January 16, 1950, oral argument was heard before the Board.All parties were represented by counsel and participated in the argu-ment.iAs amended subsequent to the hearing.The IUE-CIO's request to amend itsname as Itwould appear on the ballot is discussed within.88 NLRB No. 112.450 GENERAL MOTORS CORPORATION451Upon the entire record in this case, the Board finds :1.The Employer is a Delaware corporation which maintains itsprincipal business offices at New York, New York, and Detroit, Michi-gan.For administrative purposes it functions through the followingfive unincorporated divisions, involved herein : Frigidaire Division,Dayton, Ohio ; Delco Appliance Division, Rochester, New York; DelcoProducts Division, Dayton, Ohio; Delco-Remy Division, New Bruns-wick, New Jersey ; Packard Electric Division, Warren, Ohio.TheEmployer is engaged in commerce within the meaning of the Na-tional Labor Relations Act.2.The Petitioner, hereinafter called IUE-CIO, and the UE arelabor organizations claiming to represent employees of the Employer.23.The question concerning representation :For the past 12 years the Employer has bargained with the UEand its affiliated Locals as the Board-certified representative of theseemployees.In 1938 the UE was certified by the Board to representthe employees of the Sunlight Electric Company, a then wholly ownedsubsidiary of the Employer, subsequently merged with the PackardElectric Division.Beginning with a contract dated June 17, 1941,the UE, acting in conjunction with its Locals, and the Employer ex-ecuted a series of national agreements covering all of the units forwhich the UE was certified.The last such contract, containing a 60-day automatic renewal clause,3 was executed on May 29, 1948, and willexpire on April 28, 1950.4 It is this contract which the UE interposesas a bar to a present determination of representatives.The Employertakes no position with regard to the contract bar issue.During the above period of collective bargaining with the Employer,the UE was affiliated with the CIO. On November 1, 1949, at the1.1th constitutional convention of the CIO in Cleveland, Ohio, dele-gates representing the UE walked out.On November 2, 1949, theCIO voted to expel the UE.On the same day the CIO issued a Cer-tificate of Affiliation to the IUE-CIO.A committee, previously or-ganized within the TIE as the "Administrative Committee 'of theRight Wing Element of the UE," became the Administrative Com-mittee of the IUE-CIO.During the week of November 28, 1949,the IUE-CIO met in an organizing convention at Philadelphia,2The parties stipulated that the UE and its affiliated Locals are labor organizationswithin the meaning of the Act. The Employer, while refusing to stipulate similarlywith regard to the IUE-CIO, does not controvert evidence adduced by the IUE-CIOrevealing that this organization was formed to represent employees in the electrical,radio,and machine industry for the purposes of collective bargaining concerning wages, hours,and conditions of employment.Neither the Employer nor the contracting Union has yet given any notice of a desireto terminate or modify the contract prior to the automatic renewal date.4 Intervening contracts are dated as follows : November 2, 1942 ; July 24, 1945 ; June10, 1949.882191-51--30 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania, and adopted a "Provisional Constitution" to be in effectuntil the next convention.By a resolution of the convention it wasprovided that the Administrative Committee continue to function asthe governing body of the IUE-CIO until regular officers were elected.Within a few days after the expulsion of the UE from the CIO,the membership of the various Local unions in the Employer's plants,then affiliated with the UE, held special membership meetings andvoted on a resolution to disaffiliate from the UE and to affiliate withthe IUE-CIO 5 The meetings were publicized in the various plantsby notices on the plant bulletin boards, leaflets distributed at theplant gates,6 newspaper coverage, paid advertisements in the localnewspapers,' spot announcements over the radio,8 and by word ofmouth.Attendance at these meetings was more than the number ofmembers usually present. In every instance the vote was overwhelm-ingly against remaining with the UE and in favor of affiliation withthe IUE-CIO.'°After the special meetings the Locals applied for and received char-ters from the IUE-CIO. All the shop committeemen and substan-tially all the officers, including the presidents and executive boardsof the several plant Locals, have transferred their allegiance to theLocals now affiliated with the IUE-CIO.These Locals have retainedthe same Local numbers by which they had been previously designatedas local unions of the UE.Grievance provisions of the existing con-tract are presently being administered by shop committeemen of theIUE-CIO Locals.The UE, however, has handled grievances on anational level.Although the Employer continues to deduct checkoff5Local 755, Delco Products Division, Local 509, Delco Appliance Division, and Local801, Frigidaire Division held their meetings on November 6, 1949.Local 416, Delco-RemyDivision,held its meeting on November 7, 1949.Local 717, Packard Electric Division, helditsmeeting on November 9, 1949.Delco Products Division,Packard Electric Division,Delco Appliance Division,Frigid-aire Division.'Packard Electric Division.sDeic9 Products Division and Frigidaire Division."At the hearing several witnesses for the UE testified that the meetings were irregularlyconducted and that adherents of the UE were not given an adequate opportunity to speakon behalf of the UE.Witnesses for the IUE-CIO testified to the contrary.We find itunnecessary to pass on these questions, which involve the legality of the meetings andthe action taken by the various Locals to repudiate the UE and to establish a new affilia-tionwith the IUE-CIO.For the same reason,we find it unnecessary to pass on theUE's contention that the special meetings were inadequately publicized.The UE'smotionto dismiss the petition in Case No.5-RC-531 on this ground is hereby denied.10The vote at Delco Appliance Division and Delco-Remy Division was unanimous.AtDelco Products Division the vote was 999 to 1 against the UE and in favor of the IUE-CIO.The meeting at Packard Electric Division was held in two sections. In one section,where the attendance was between 800 and 1,000, the vote was unanimous.In the secondsection the vote was 58 to 3 against the UE and in favor of the IUE-CIO. At the Frigid-aire Division,of approximately 2,000 members present 3 or 4 voted in favor of the UEand the remainder in favor of the IUE-CIO. GENERAL MOTORS CORPORATION453dues, it has refused to pay the money to any organization pending thelegal determination of the property rights of the parties.The UE contends and the IUE-CIO admits by stipulation that theUE Locals are still in existence.As far as the record shows, adherentsof the UE have held only one meeting in only one plant since the spe-vcialmeetings described above.This meeting, attended by about 40persons, was held on December 11, 1949, for members of UE Local 801employed at the Frigidaire Division plant.A witness for the UEtestified that those attending elected trustees and floor guards, butno other officials.The Board unanimously finds that the UE's contract with the Em-ployer does not constitute a bar to a present determination of repre-sentatives.Chairman Herzog finds that, in view of all the foregoing circum-stances, there exists a serious doubt as to the present identity of thelabor organization which the employees of the Employer desire tohave represent them, and that it can best be resolved by an election."Board Members Houston and Murdock are of the opinion that itis unnecessary to pass on this issue.As the present contract will ex-pire in less than 3 months, they find, apart from other considerationsthat the contract is not a bar to this proceeding.12A question affecting commerce exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The parties are substantially in agreement that the appropriateunits,with the exception of the present division-wide unit of em-ployees at the Packard Electric Division, Case No. 5-RC-534, arethose conforming generally to the units established by the history ofcollective bargaining and the existing contract.Packard Electric Division, Case No. 5-RC-531The Packard Electric Division of the Employer manufactures frac-tional horse power motors and electrical wiring and electrical wiringharness.It functions in two plants, a motor plant and a cable plant.The UE contends that the employees in these plants should be sep-arated into two units, one unit comprising the employees at the cableu Pittsburgh Plate Glass Company, Columbia Chemical Division,80 NLRB 1331;Eliza-bethtownWaterCompany Consolidated,84 NLRB 845;Hackensack Water Co.,84 NLRB842;Carson Pirie Scott & Company,69 NLRB 935.11Round California Chain Corporation, Ltd.,64 NLRB 242 ;The Wheland Company, 72NLRB 351;Elder Manufacturing Company, 73NLRB 230;White FurnitureCompany,73 NLRB 805. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant and another the employees at the motor plant. The IUE-CIOand the Employer take the position that the present division-wideunit is the only appropriate unit.As indicated above, the UE was certified by the Board in 1938 torepresent the production and maintenance employees of the SunlightElectric Company.This wholly owned subsidiary of the Employer,.consisting of the operation now known as the motor plant of the Pack-ard Electric Division, was merged with the latter division in July1943.Until that time the UE had represented the Sunlight Electricemployees in the motor plant as one unit and the Packard ElectricDivision employees in the cable plant, for which it had been the certi-fied bargaining representative since 1941, as another unit.Followingthe merger of the motor and cable plants into the same division ofthe Employer, the UE discontinued its practice of representing theemployees in separate units and established Local 717 as the localrepresentative for employees in both plants.One shop committeedealt with the Employer with regard to grievances and other mattersat the local level.The operations of both the motor plant and the cable plant afterthe merger were carried on in the same building with a partitiondividing the two plants. In 1948 the Employer moved the motorplant to its present location in a new building about 2 miles from thecable plant.Thereafter, the UE established two separate shop com-mittees, one for each plant, but the employees continued to be mem-bers of the same Local 717.The wage structure at the motor plant is essentially an incentiveplan structure, whereas day rates predominate at the cable plant. Lo-cal agreements provide for plant-wide seniority.Transfers are in-frequent.However, both plants are under the supervision of the samefactory manager.The division maintains one accounting department,one sales department, and one engineering department.In view of the history of collective bargaining and the integrationof the Employer's operations, we are of the opinion that the interestsof employees in both plants are substantially the same and that asingle unit of such employees is appropriate for purposes of collectivebargaining 13Frigidaire Division, Case No. 5-RC-4163Stock tracers, assignment clerks-production planning and specialassignment clerks production-planning:The petition of the IUE-CIO13 See,Sterling Pulp and Paper CompanyandUnited Paper Company,77 NLRB 63; andBoland Manufacturing Company,83 NLRB 1254. GENERAL MOTORS CORPORATION455requests only the inclusion of the employees in the above-namedcategories who are employed at Plant No.1.The UE argues that allof these employees,with the exception of special assignment clerks,should be included.The record shows that the assignment clerks-pro-duction planning have the responsibility of determining from produc-tion estimates where and to what extent materials and parts are neededin the plant.Each assignment clerk works with a varying numberof stock tracers, who have the job of seeing to it that the materials andparts actually get to the specific locations at the designated time.Thespecial assignment clerks perform duties similar to those of the assign-ment clerks, except that the former have responsibilityfor unusualproduction operations and have a greater degree of skill.All threecategories of employees work in the material control section and areunder the supervision of the manager of that section.The specialassignment clerks-production planning have no supervisory authority,-either over the assignments clerks or the stock tracers or any ofthe production and maintenance employees. Inasmuch as the assign-ment clerks, stock tracers,and special assignment clerks perform sub-stantially the same duties in all plants of the Employer,we shall in-clude all of them in the appropriate unit.The record reveals nobasis for the exclusion of special assignment clerks-productionplanning.The following units constitute units appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of theAct :(1)All production and maintenance employees employed at theEmployer's Frigidaire Division, Dayton, Ohio (Case No. 5-RC-463),including mechanical employees in the engineering department shops;employees in service department shops; tool and die makers;inspec-tors and metal finishers;tool designers,tool design trainees, tooldesign detailers,and blue-print machine operators in the tool designdepartment of Plant No.1; cafeteria employees in Plant No. 2; stocktracers, assignment clerks-production planning and special assignmentclerks production-planning in material control departments; truckdrivers and repairmen-gas and electric; polish car men and garageattendants in the plants of the Frigidaire Division located in Daytonand Moraine City, Ohio;but excluding supervisors;professional andplant'protection employees;office and clerical employees;instructors;dispatchers;head job setters; crate designers; draftsmen;engineers;chemists;metallurgists;technical employees;time-keepers;time studymen; bus drivers; wood pattern makers; metal pattern makers work-ing on bench or machine;pattern checkers; cooperative school students; 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDapprentices and others included in the Employer's educational pro-gram; and, except as specifically included in this unit, the following :All cafeteria employees including head chefs, cafeteria stock keepersand collectors; garage attendants; tool designers, tool design detailersand trainees; and blue-print machine operators.(2)All production and maintenance employees employed at theEmployer's Delco Appliance Division, Rochester, New York (CaseNo. 5-RC-531), including mechanical employees in the engineeringdepartment and leaders'14 but excluding all supervisors, professional,and plant protection employees; " employees in the sales, accounting,personnel, and industrial relations departments; superintendentsand assistant superintendents; general foremen and foremen; thoseemployees whose work is of a confidential nature; factory clerks andall other clerical employees; chief engineers; shift operating engineersin power plants; designing, production, estimating, and planningengineers; draftsmen and detailers; chemists; metallurgists; artists;design artists; clay plaster modelers; indentured apprentices; andthose technical or professional employees who are receiving training;and kitchen and cafeteria help.(3)All production and maintenance employees employed at theEmployer's Delco Products Division, Dayton, Ohio (Case No. 5-RC-532), including process machine tool builders; salvage and plant in-spection employees; tool and die makers; machine repair employees;inspectors; hourly paid group leaders; 16 laundry employees; machin-ists; and experimental model builders in the model shop ; and all hourlyrated employees in the relief stores of the Delco Products Division;but excluding all supervisors; professional and plant protection em-ployees; factory manager; assistant factory manager; superintend-ents; general foremen and foremen; chief inspector and assistant chiefinspector; chief dispatcher; assistant chief dispatcher . and dis-patchers; timekeepers; clerical employees (except for factory shippingand receiving and record clerks) ; salaried employees, garage attend-ants; cooperative school students; technical school students; em-ployees of the personnel and industrial relations department; woodThe IUE-CIO's petition requests the inclusion of "group leaders."Employees in thisclassification are, not presently employed at this division.However, leaders are employedIn the maintenance and tool room departments.Testimony adduced at the hearing indi-catesthat theseemployees are not supervisorswithin themeaning ofthe Act.Thepartiesagree to include them.16The record reveals that all such employees employed in the five divisions of theEmployer,herein involved,are guards within the meaning ofthe Act.16Employees in this classification are employed in the maintenance department.Al-though the UE objects to the phraseology of the classifi cation,it does not contest theirInclusion in the unit.The record shows that they are not supervisors within the meaningof the Act. GENERAL MOTORS CORPORATION457pattern makers and metal pattern makers working on bench or ma-chine ; pattern checkers and apprentices of these pattern classifications.(4)All production and maintenance employees employed at theEmployer's Delco Battery Operations, Delco-Remy Division, NewBrunswick, New Jersey, plant (Case No. 5-RC-533) ; excluding allsupervisors; professional and plant protection employees; 17 employeesof sales, accounting, personnel, and industrial relations departments;superintendents and assistant superintendents; general foremen; fore-men and assistant foremen; employees whose work is of a confiden-tial nature; time study men; all clerical employees; chief engineersand shift operating engineers in power plants; designing (drawingboard), production, estimating and planning engineers, draftsmenand detailers ; physicists ; chemists ; metallurgists ; artists ; designer-artists; clay plaster modelers; timekeepers; technical school students;indentured apprentices; and those technical or professional employeeswho are receiving training; and kitchen and cafeteria help.('5)All production and maintenance employees employed at theEmployer's Packard Electric Division, Warren, Ohio (Case No. 5-RC-534) ; including inspection, machine shop, tool room, and shipping andreceiving employees ; but excluding all supervisors ; professional, andplant protection employees; superintendents.; assistant superintend-ants; general foremen; foremen; assistant foremen; group leaders;all salaried employees; clerical employees; laboratory and experi-mental employees ; draftsmen and detailers ; technical or cooperativestudents; schedule dispatchers; chief inspectors; timekeepers; full-time cafeteria employees; and all employees of the sales, engineering,purchasing, accounting, time-study, production control, and personneldepartments.(5)The IUE-CIO has requested that its name appear on the ballotsin the several elections in conjunction with the names of its Localunions as follows :Case No. 5-RC-463, Frigidaire Local 801, IUE-CIO.Case No. 5-RC-531, Delco Appliance Local 509, IUE-CIO.Case No. 5-RC-532, Delco Local 755, IUE-CIO.Case No. 5-RC-533, Delco-Remy Local 416, IUE-CIO.Case No. 5-RC-534, Packard Local 717, IUE-CIO.The UE objects to the requested amendment of the IUE-CIO, con-tending that the use of the same numbers used by Locals affiliated with11The IUE-CIO's petition requests the inclusion of maintenance patrolmen or fire patrol-men.The Employer does not employ employees in either classification.We find it unneces-sary therefore to decide whether such employees,if employed in the future,would be guardswithin the meaning of the Act. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe UE is a violation of the UE's property rights.We do not purportto pass upon the property rights of the parties in any respect.Wefind merely that the IUE-CIO's name in conjunction with the namesof its Locals will not, in our opinion, confuse the voters in the elec-tions hereinafter directed.The IUE-CIO's request is thereforegranted.DIRECTION OF ELECTIONS 18As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the: Employer, elections bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunits found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Elections, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding these employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the elections, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether the em-ployees in each of the afore-mentioned units desire to be represented,for purposes of collective bargaining, by Frigidaire Local 801, Inter-national Union of Electrical, Radio and Machine Workers, C. I. O.or by United Electrical, Radio and Machine Workers of America(UE) or by neither (Unit No. 1) ; Delco Appliance Local 509, Inter-national Union of Electrical, Radio and Machine Workers, C. I. O. orby United Electrical, Radio and Machine Workers of America (UE)or by neither (Unit No. 2) ; Delco Local 755, International Union ofElectrical, Radio and Machine Workers, C. I. O. or by United Elec-tricalRadio and Machine Workers of America'(UE) or by neitherIsThe IUE-CIO argues that the UE should be denied a place on the ballot because itsLocals are not in compliance with the registration and filing requirements of Section 9(f), (g), and(h) of the Act. The UE is in full compliance.With the exception of ameeting held by UE Local 801, discussed above,the record does not reveal whether or notthe several UE Locals have continued to function as such since the expulsion of the UEfrom the CIO.The UE contends,however, that its Locals are still in existence.If theseLocals are in existence,the UE's participation in any of the elections directed herein isconditioned upon the full compliance with Section 9 (f), (g), and(h) of the Act by thelocal union which individually,or jointly with the UE, engages in collective bargaining onbehalf of the Employer's employees in each of the several units for which elections aredirected.SeeLane Wells Company,79 NLRB 252.Any participant in the proceeding herein may,upon its prompt request to, and approvalthereof by,the Regional Director,have its name removed from the ballot. GENERAL MOTORS CORPORATION459(Unit No. 3) ; Delco-Remy Local 416, International Union of Elec-trical, Radio and Machine Workers, C. I. 0., or by the United Electri-cal, Radio and Machine Workers of America (UE) or by neither (UnitNo. 4) ; Packard Local 717, International Union of Electrical, Radioand Machine Workers, C. I. 0. or by United Electrical, Radio andMachine Workers of America (UE) or by neither (Unit No. 5).